DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tiling unit” and “hidden surface removal unit” in claims 1-18; and “hierarchical depth testing module” and “per-sample depth testing module” of claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3, 4, 6, 9, 15 and 16 are objected to because of the following informalities:

For claim 3, Examiner believes this claim should be amended in the following manner:
The graphics processing system of claim 2, wherein the hidden surface removal unit is configured to perform said hidden surface removal for a tile on fragments of the primitives which are indicated by the indication data as being present in that tile.

For claim 4, Examiner believes this claim should be amended in the following manner:
The graphics processing system of claim [[2]] 3, wherein the tiling unit is configured to determine the depth information for the tiles by performing depth tests on the fragments of the primitives as the primitives are processed in the tiling unit.




For claim 6, Examiner believes this claim should be amended in the following manner:
The graphics processing system of claim [[1]] 3, wherein the hidden surface removal unit is configured to: 
use the determined depth information for a tile to initialise a depth buffer; and perform depth tests on the fragments of the primitives which are present in that tile using the depth buffer.

For claim 9, Examiner believes this claim should be amended in the following manner:
The graphics processing system of claim [[1]] 3, wherein the tiling unit is configured to determine the depth information for a tile based on a tiling unit depth buffer which indicates depth values at sample positions of that tile, and which is maintained by the tiling unit.

For claim 15, Examiner believes this claim should be amended in the following manner:
The graphics processing system of claim [[1]] 2, wherein the tiling unit is configured such that if a primitive which is present in a tile has an object type indicating that [[the]] a depth of fragments of the primitive cannot be resolved in the tiling unit then an indication for that primitive is included in the indication data for that tile and the depth information is determined for that tile without taking the primitive into account.

For claim 16, Examiner believes this claim should be amended in the following manner:
The graphics processing system of claim [[1]] 3, wherein the tiling unit is configured to: detect a discontinuity in depth testing to be performed on the fragments of the primitives for a tile; 
in response to detecting the discontinuity, store: (i) the currently determined depth information as a particular depth record for that tile, and (ii) an identifier of a primitive or primitive block at which the discontinuity is detected; and create a new depth record for that tile for depth information of primitives subsequent to the detection of the discontinuity.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16, 18 and 20 of U.S. Patent 10,510,182. 

The following is a claim comparison of claims 1-20 of the instant application and claims 1-12, 16, 18 and 20 of U.S. Patent U.S. Patent 10,510,182.
Application No. 17/364,096
U.S. Patent 10,510,182
1. A graphics processing system having a rendering space sub-divided into a plurality of tiles, the system comprising: 


a tiling unit configured to: process primitives; 







determine depth information for the tiles as the primitives are processed in the tiling unit; and make the determined depth information available for use by a hidden surface removal unit, wherein the hidden surface removal unit is configured to use the determined depth information in performing hidden surface removal.
1. A graphics processing system having a rendering space sub-divided into a plurality of tiles, the system being configured to process primitives which are present in one or more of the tiles, the system comprising: 
a tiling unit configured to process the primitives to: (i) determine, for each of the primitives, which of the tiles the primitive is present in, and (ii) generate tile control streams for the tiles, wherein the tile control stream for a tile includes indicators of primitives which are present in that tile; and 
a hidden surface removal unit configured to: (i) retrieve data relating to the primitives which are present in a tile as indicated by the generated tile control stream for that tile, and (ii) perform hidden surface removal on fragments of the indicated primitives at sample positions of that tile; 
wherein the tiling unit is further configured to: determine depth information for the tiles by performing depth tests on fragments of the primitives as the primitives are processed in the tiling unit; and make the determined depth information available for use by the hidden surface removal unit; and wherein the hidden surface removal unit is configured to use the determined depth information in performing said hidden surface removal.
2
1
3
1
4
1
5
3, 4, 6
6
3, 4
7
1
8
2
9
3
10
4
11
5
12
7
13
8
14
9
15
10
16
11
17
12
18
16
19. A method of processing primitives in a graphics processing system having a rendering space sub-divided into a plurality of tiles, the method comprising: 
processing the primitives at a tiling unit; 







determining depth information for the tiles at the tiling unit as the primitives are processed in the tiling unit; making available the determined depth information from the tiling unit for use by a hidden surface removal unit; and using the determined depth information in performing hidden surface removal at the hidden surface removal unit.
18. A method of processing primitives in a graphics processing system having a rendering space sub-divided into a plurality of tiles, the method comprising: 
processing the primitives at a tiling unit to: (i) determine, for each of the primitives, which of the tiles the primitive is present in, and (ii) generate tile control streams for the tiles, wherein the tile control stream for a tile includes indicators of primitives which are present in that tile; and processing the primitives at a hidden surface removal unit by: (i) retrieving data relating to the primitives which are present in a tile as indicated by the generated tile control stream for that tile, and (ii) performing hidden surface removal on fragments of the indicated primitives at sample positions of that tile;
wherein the method further comprises: determining depth information for the tiles at the tiling unit by performing depth tests on fragments of the primitives as the primitives are processed in the tiling unit; making available the determined depth information from the tiling unit for use by the hidden surface removal unit; and using the determined depth information in performing said hidden surface removal at the hidden surface removal unit.
20. A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when processed at a computer system for generating a manifestation of an integrated circuit, cause the computer system to generate a manifestation of a graphics processing system comprising: 
a tiling unit configured to: process primitives; 








determine depth information for the tiles as the primitives are processed in the tiling unit; and make available the determined depth information for use by a hidden surface removal unit, wherein the hidden surface removal unit is configured to use the determined depth information in performing hidden surface removal.
20. A non-transitory computer readable storage medium having stored thereon computer readable code that, when processed at a computer system for generating a manifestation of an integrated circuit, causes the computer system to generate a manifestation of a graphics processing system comprising: 
a tiling unit configured to process primitives which are present in one or more tiles of a plurality of tiles of a rendering space of the graphics processing system, to: (i) determine, for each of the primitives, which of the tiles the primitive is present in, and (ii) generate tile control streams for the tiles, wherein the tile control stream for a tile includes indicators of primitives which are present in that tile; and a hidden surface removal unit configured to: (i) retrieve data relating to the primitives which are present in a tile as indicated by the generated tile control stream for that tile, and (ii) perform hidden surface removal on fragments of the indicated primitives at sample positions of that tile; 
wherein the tiling unit is further configured to: determine depth information for the tiles by performing depth tests on fragments of the primitives as the primitives are processed in the tiling unit; and make available the determined depth information for use by the hidden surface removal unit; and wherein the hidden surface removal unit is configured to use the determined depth information in performing said hidden surface removal.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16, 18 and 20 of U.S. Patent 10,510,182.
For claim 1, claim 1 of U.S. Patent 10,510,182 anticipates the limitations of claim 1 in reciting a graphics processing system with a tiling unit to process primitives, to determine depth information for tiles as the primitives are processed in the tiling unit, to make the determined depth information available for a hidden surface removal unit, wherein the hidden surface removal unit uses the determined depth information in performing hidden surface removal. Therefore, claim 1 is not patentably distinct from claim 1 of U.S. Patent 10,510,182.
For claims 2-18, claims 1-12 and 16 of U.S. Patent 10,510,182 mirror and recite the same limitations of claims 2-18 as set forth in the claim chart above. Therefore, claims 2-18 are not patentably distinct from claims 1-12 and 16 of U.S. Patent 10,510,182.
For claim 19, claim 18 of U.S. Patent 10,510,182 anticipates the limitations of claim 19 in reciting a method for processing primitives in a tiling unit, determining depth information for tiles as the primitives are processed in the tiling unit, making the determined depth information available for a hidden surface removal unit, wherein the hidden surface removal unit uses the determined depth information in performing hidden surface removal. Therefore, claim 19 is not patentably distinct from claim 18 of U.S. Patent 10,510,182.
For claim 20, claim 20 of U.S. Patent 10,510,182 anticipates the limitations of claim 19 in reciting a non-transitory computer readable storage medium to generate a manifestation of a graphics processing system with a tiling unit to process primitives, to determine depth information for tiles as the primitives are processed in the tiling unit, to make the determined depth information available for a hidden surface removal unit, wherein the hidden surface removal unit uses the determined depth information in performing hidden surface removal. Therefore, claim 20 is not patentably distinct from claim 20 of U.S. Patent 10,510,182.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of U.S. Patent 11,080,926. 

The following is a claim comparison of claims 1-20 of the instant application and claims 1-17 and 20 of U.S. Patent U.S. Patent 11,080,926.
Application No. 17/364,096
U.S. Patent 11,080,926
1. A graphics processing system having a rendering space sub-divided into a plurality of tiles, the system comprising: 
a tiling unit configured to: process primitives; 





determine depth information for the tiles as the primitives are processed in the tiling unit; and make the determined depth information available for use by a hidden surface removal unit, wherein the hidden surface removal unit is configured to use the determined depth information in performing hidden surface removal.
1. A graphics processing system having a rendering space sub-divided into a plurality of tiles, the system comprising:
a tiling unit configured to process primitives to determine indication data which indicates, for each of the tiles, which of the primitives are present in that tile; and 
a hidden surface removal unit configured to perform hidden surface removal for a tile on fragments of the primitives which are indicated by the indication data as being present in that tile; wherein the tiling unit is further configured to: 
determine depth information for the tiles as the primitives are processed in the tiling unit; and make the determined depth information available for use by the hidden surface removal unit; and wherein the hidden surface removal unit is configured to use the determined depth information in performing said hidden surface removal.
2
1
3
1
4
2
5
3
6
4
7
5
8
6
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16
19. A method of processing primitives in a graphics processing system having a rendering space sub-divided into a plurality of tiles, the method comprising: 
processing the primitives at a tiling unit; 





determining depth information for the tiles at the tiling unit as the primitives are processed in the tiling unit; making available the determined depth information from the tiling unit for use by a hidden surface removal unit; and using the determined depth information in performing hidden surface removal at the hidden surface removal unit.
17. A method of processing primitives in a graphics processing system having a rendering space sub-divided into a plurality of tiles, the method comprising: 
processing the primitives at a tiling unit to determine indication data which indicates, for each of the tiles, which of the primitives are present in that tile; and processing the primitives at a hidden surface removal unit by performing, for a tile, hidden surface removal on fragments of the primitives which are indicated by the indication data as being present in that tile; wherein the method further comprises: 
determining depth information for the tiles at the tiling unit as the primitives are processed in the tiling unit; making available the determined depth information from the tiling unit for use by the hidden surface removal unit; and using the determined depth information in performing said hidden surface removal at the hidden surface removal unit.
20. A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when processed at a computer system for generating a manifestation of an integrated circuit, cause the computer system to generate a manifestation of a graphics processing system comprising: 
a tiling unit configured to: process primitives; 





determine depth information for the tiles as the primitives are processed in the tiling unit; and make available the determined depth information for use by a hidden surface removal unit, wherein the hidden surface removal unit is configured to use the determined depth information in performing hidden surface removal.
20. A non-transitory computer readable storage medium having stored thereon computer readable instructions that, when processed at a computer system for generating a manifestation of an integrated circuit, cause the computer system to generate a manifestation of a graphics processing system comprising: 
a tiling unit configured to process primitives to determine indication data which indicates, for each of the tiles, which of the primitives are present in that tile; and 
a hidden surface removal unit configured to perform, for a tile, hidden surface removal on fragments of the primitives which are indicated by the indication data as being present in that tile; wherein the tiling unit is further configured to: 
determine depth information for the tiles as the primitives are processed in the tiling unit; and make available the determined depth information for use by the hidden surface removal unit; and wherein the hidden surface removal unit is configured to use the determined depth information in performing said hidden surface removal.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of U.S. Patent 11,080,926.
For claim 1, claim 1 of U.S. Patent 11,080,926 anticipates the limitations of claim 1 in reciting a graphics processing system with a tiling unit to process primitives, to determine depth information for tiles as the primitives are processed in the tiling unit, to make the determined depth information available for a hidden surface removal unit, wherein the hidden surface removal unit uses the determined depth information in performing hidden surface removal. Therefore, claim 1 is not patentably distinct from claim 1 of U.S. Patent 11,080,926.
For claims 2-18, claims 1-16 of U.S. Patent 11,080,926 mirror and recite the same limitations of claims 2-18 as set forth in the claim chart above. Therefore, claims 2-18 are not patentably distinct from claims 1-16 of U.S. Patent 11,080,926.
For claim 19, claim 17 of U.S. Patent 11,080,926 anticipates the limitations of claim 19 in reciting a method for processing primitives in a tiling unit, determining depth information for tiles as the primitives are processed in the tiling unit, making the determined depth information available for a hidden surface removal unit, wherein the hidden surface removal unit uses the determined depth information in performing hidden surface removal. Therefore, claim 19 is not patentably distinct from claim 17 of U.S. Patent 11,080,926.
For claim 20, claim 20 of U.S. Patent 11,080,926 anticipates the limitations of claim 19 in reciting a non-transitory computer readable storage medium to generate a manifestation of a graphics processing system with a tiling unit to process primitives, to determine depth information for tiles as the primitives are processed in the tiling unit, to make the determined depth information available for a hidden surface removal unit, wherein the hidden surface removal unit uses the determined depth information in performing hidden surface removal. Therefore, claim 20 is not patentably distinct from claim 20 of U.S. Patent 11,080,926.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For dependent claim 4, this claim recites the phrase “the fragments of the primitives”. However, neither claim 4 nor parent claims 1 and 2 provide antecedent basis for “the fragments of the primitives”. Instead, it is claim 3 that establishes “fragments of the primitives”. Therefore, the phrase “the fragments of the primitives” of claim 4 is indefinite. Examiner has suggested amending the dependency of claim 4 in the claim objections discussed above to resolve the ambiguity. Applicants may also consider amending claim 4 or its parent claims to provide appropriate antecedent basis.
For dependent claim 5, this claim depends from claim 4 and accordingly inherits the deficiencies of claim 4. Therefore, claim 5 is likewise indefinite and rejected under 35 U.S.C. 112(b).
For dependent claim 6, this claim recites the phrase “the fragments of the primitives”. However, neither claim 6 nor parent claim 1 provide antecedent basis for “the fragments of the primitives”. Instead, it is claim 3 that establishes “fragments of the primitives”. Therefore, the phrase “the fragments of the primitives” of claim 6 is indefinite. Examiner has suggested amending the dependency of claim 6 in the claim objections discussed above to resolve the ambiguity. Applicants may also consider amending claim 6 or its parent claim to provide appropriate antecedent basis.
For dependent claim 11, this claim recites the phrase “the fragments of the primitives”. However, neither claim 11 nor parent claims 1, 9 and 10 provide antecedent basis for “the fragments of the primitives”. Instead, it is claim 3 that establishes “fragments of the primitives”. Therefore, the phrase “the fragments of the primitives” of claim 11 is indefinite. Examiner has suggested amending the dependency of parent claim 9 in the claim objections discussed above to resolve the ambiguity. Applicants may also consider amending claim 11 or its parent claims to provide appropriate antecedent basis.
For dependent claim 15, this claim recites the phrase “the depth of fragments”. However, neither claim 15 nor parent claim 1 provides antecedent basis for “the depth of fragments”. Examiner has suggested an amendment to claim 15 in the claim objections discussed above to resolve the ambiguity. Furthermore, claim 15 goes on to recite the phrase “the indication data”. However, neither claim 15 nor parent claim 1 provides antecedent basis for “the indication data”. Instead, it is claim 2 that establishes “indication data”. Examiner has suggested amending the dependency of parent claim 15 in the claim objections discussed above to resolve the ambiguity. Applicants may also consider amending claim 15 or its parent claim to provide appropriate antecedent basis.
For dependent claim 16, this claim recites the phrase “the fragments of the primitives”. However, neither claim 16 nor parent claim 1 provide antecedent basis for “the fragments of the primitives”. Instead, it is claim 3 that establishes “fragments of the primitives”. Therefore, the phrase “the fragments of the primitives” of claim 16 is indefinite. Examiner has suggested amending the dependency of claim 16 in the claim objections discussed above to resolve the ambiguity. Applicants may also consider amending claim 16 or its parent claim to provide appropriate antecedent basis.
For dependent claims 17 and 18, these claims depend from claim 16 and accordingly inherit the deficiencies of claim 16. Therefore, claims 17 and 18 are likewise indefinite and rejected under 35 U.S.C. 112(b).
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES TSENG/           Primary Examiner, Art Unit 2613